 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDCornwell Company,Inc.andMaynardN. WhitneyandUnitedFurnitureWorkers of America,AFL-CIO. Cases 25-CA-1912, 1952, 2106, and2185May 13, 1968SUPPLEMENTAL DECISION AND ORDEROn June 10, 1966, the National Labor RelationsBoard issued its Decision and Order in the above-entitledproceeding,'finding,interalia,thatRespondent violated Section 8(a)(3) of the Na-tional Labor Relations Act, as amended, by failureto rehire June Hopper, and to recall Joy Longestafter layoff, and by discharging and refusing to rein-stateErnestDale Edwards and Troy Kennedy,because of their union affiliation and activity. TheBoard ordered reinstatement with backpay for thefour discriminatees.Pursuant to a backpay specification and ap-propriate notice issued by the Regional Director forRegion 25, a hearing was held before Trial Ex-aminerRobert Cohn on April 4 and 5, 1967, forthe purpose of determining the amounts due thefour claimants.On July 21, 1967, the Trial Examiner issued theattachedSupplementalDecision, inwhich heawards backpay to the four claimants. Thereafter,the General Counsel filed exceptions, with support-ing briefs, to the Trial Examiner's SupplementalDecision, and the Respondent filed an answeringbrief.The Board has reviewed the rulings of the TrialExaminer made at the backpay hearing and findsthatno prejudicial error was committed. Therulings are hereby affirmed. The Board has con-sidered the entire record in these cases, includingthe Trial Examiner's Supplemental Decision, theexceptions and the briefs, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner except as modified herein.'1.The backpay period of Joy Longest runs fromNovember 12, 1964, to September 6, 1966. Lon-gest reported weekly at the Indiana EmploymentSecurity Division Office (I.E.S.D.) in English, Indi-ana, from the day after she was laid off, Oct 'ber 7,1964, until April 27, 1965. On or about May 27,1965, Longest applied for work at two companiesinNew Albany, Indiana, and also called at theI.E.S.D. office where she requested factory work. InJune 1965, she returned to New Albany where she.gain sought employment at the same two compa-nies and also once more called at the employmentoffice. In April 1966, she applied for employmentat the English Furniture Company in English, Indi-ana.On the basis of this evidence, the Trial Ex-aminer recommended that Longest be awardedbackpay for November 1964 through June 1965and for the month of April 1966, to which theRespondent does not except.The Trial Examiner found, however, that therewas no substantial evidence that Longest soughtwork from July 1965 until April 1966, and there-fore recommended tolling backpay for the last twoquarters of 1965 and the first quarter of 1966. TheTrial Examiner found further that Longest did notdiligently pursue her search for alternative employ-ment after April 1966, and he recommended thatbackpay also be tolled from May 1966 to August24, 1966, when Respondent offered to reinstateher.The General Counsel excepts to the Trial Ex-aminer's failure to award backpay for the periodsfrom July 1965 to April 1966, and from May 1966to August 24, 1966. We find merit in these excep-tions for the reasons set out below, and awardbackpay for the entire period of November 12,1964, to September 6, 1966.Regarding her search for work during the periodfrom July 1965 to April 1966, Longest testified asfollows: She applied for work at Hoffman ProductsinOrleans, Indiana, during the winter of 1965.Three or four weeks after her initial application,she returned and was told there was still no open-ing, but that she would probably be called soon.Several weeks later Longest informed her daughter,who worked at Hoffman, that she had been to Hoff-man in an attempt to secure employment. Herdaughter said she would talk to her boss to see ifshe could obtain a job for Longest. Her daughtermade inquiry of Hoffman and was told that Hoff-man was going to hire some employees in itscabinet room. Upon being so informed, Longestwent to Hoffman for a third time, but was told thatHoffman still did not have a place for her. Some-time after this last visit to Hoffman, Longest askedher union agent about openings at the Paoli ChairFactory, but he told her that Paoli Chair was nothiring women at that time.The Trial Examiner did not discredit Longest'stestimony regarding her search for employment159 NLRB 42zThe Trial Examinerstates inhis decision that "the rule appears tobe that generally it is the responsibility of the General Counsel to producethe discriminatees and have them to testify with respect to their search foremployment during the backpay period"However, the rule, asadopted by the Board, is that the General Counsel's function in producingbackpay claimants for examinationby Respondent is merely advisory andcooperativeBrown and Root,Inc ,132 NLRB 486, enfd 327 F 2d,958(C A8),Mooney Aircraft, Inc,148 NLRB 1057, enfd. 366 F 2d 809 (C A5), FlorencePrintingCompany,158 NLRB 775, enfd 376 F 2d 216 (C A4)171 NLRB No. 43 CORNWELL COMPANY, INC.343during this period of time, but nevertheless found,incorrectly in our opinion, that "there is no sub-stantial evidence in the record" that a search forwork was made from July 1965 to April 1966.Moreover, by this finding, the Trial Examiner ap-pears to have relieved the Respondent from theburden which the law imposes on it to prove a will-ful loss of earnings and to have incorrectly shiftedto the General Counsel the burden of establishingthe contrary.As the Board stated inMastroPlastics:[W ]bile the general burden of proof is uponthe General Counsel to establish the damagewhichhasresultedfromRespondent'sestablisheddiscriminatory discharge, i.e., thegross backpay over the backpay period, theburden of proof is upon the Respondent as todiminution of damages, whether from the will-ful loss of earnings by the failure to either lookfor or keep a substantially equivalent job orfrom the unavailability of a job at Respon-dent's plant for some reason unconnected withthe discrimination.3In this case, it is clear that the General Counselhas carried his burden of establishing the grossbackpay over the backpay period, and Respondentdoes not except to the Trial Examiner's findings inthat regard. Therefore, the burden passed to theRespondent to establish that the gross backpayshould be diminished due to a willful loss ofearnings by the discriminatee. And if the theory as-serted to prove the necessity for diminution ofbackpay was that Longest was chargeable with will-ful loss of earnings through failure to look for suita-ble alternate employment, it was incumbent uponRespondent to demonstrate by a fair preponde-rance of evidence that Longest did not makereasonable efforts, when considered in the light ofall the surrounding circumstances, to seek out workthatmight have been available to her. On therecord taken as a whole, we find that Respondenthas not met that burden.We note preliminarily that the Trial Examinertolled backpay for specific quarters in which hefound that there was "no substantial ev;:... nce thatLongest applied for work." But in treating eachquarter as a completely severable period, divorcedfrom all others, for the purpose of determining thereasonableness of Longest's job seeking efforts, theTrial Examiner adopted and applied an incorrectstandard.From the fact alone thatina givenquarter a discriminatee has made no specific jobapplication, it does not necessarily follow that thediscriminatee during that particular quarter hasabandoned efforts to find suitable employment andin effect has withdrawn from the labor market. Adiscriminatee who has otherwise made reasonableefforts to seek out new employment is not requiredin each specific quarter to repeat job applicationswhich from her past efforts she knows areforedoomed to futility in order to protect her claimof backpay for that particular quarter. Rather, theentire backpay period must be scrutinized to deter-mine whether throughout that period there was, inthe light of all surrounding circumstances, areasonablecontinuingsearchsuch as to foreclose afinding of willful loss.Looking at the entire backpay period, we areunable to conclude on the strength of the evidencerecited above that Longest did not makea reasona-ble search for work during that entire period, orduring any part thereof. The recordshows that atintervals throughout that period Longest maderecurrent but fruitless efforts to find employment.The reasonableness of her effortsmust be assessedin the context of the conditions affecting her searchfor work. Considering that Longestwas a woman of61 years of age at the time4 and that she resided inan area in which, as found by the Trial Examiner,there was a lack of employment opportunities opento women with her particular skills and experience,itappears to us that she made as reasonable an ef-fort as could be expected under thecircumstances.5On all the record we are of the opinion that theclaim of willfulloss inLongest's case hasnot beenaffirmatively established by a preponderance of theevidence.Accordingly, we reverse the Trial Ex-aminer to the extent he found otherwise and awardLongest backpay for the entire period of November12, 1964, to September 6, 1966. Thus, we find thebackpay due Longest to be $7,523.12.62.The Trial Examiner found that discriminateeaMastroPlastics Corp,136 NLRB 1342, 1346, enfd 354 F 2d 170 (C.A2J, cert denied 384 U S 972The Trial Examiner found that Longestwas 63 yearsold in the spring of1965 The evidence shows that she was 61 at thattime and 63at the time ofthe hearing5Mastro Plastics,supra,W C Nabors Co ,134 NLRB 10786Thefollowing chart showsthe backpay due LongestGrossNetNetBaT InterimBacuay1964-IV$ 347.49-0-$ 347.491965-I890.64-0-890.64GrossNetNetBackpInterimBacknay1965-111186.34-0-1186.341965-M885.87-0-885.871965-IV983.89-0-983.871966-I1082.95-0-1082.951966-II1236.04-0-vcn 144.0084-0-1380.041966-11176 .90765.90 344DECISIONS OF NATIONALJune Hopper (Clark) sought alternate employmentfrom the beginning of her backpay period (October1, 1964) through June 1965 and recommended thatshe be awarded backpay for this period. No excep-tions were filed to this finding and recommenda-tion, and they are hereby adopted. However, theTrial Examiner found further that the testimonyrespecting her search for work during the last halfof 1965 and the first quarter of 1966 was vague andindefinite, and recommended that she be deniedbackpay for such period, to which the GeneralCounsel excepts. The Trial Examiner noted, how-ever, that Hopper could recall "for certain" thatsheappliedatHoffmans in July 1965. Thistestimony was neither discredited nor contradicted.Although we agree with the Trial Examiner thatthe record evidence is too vague and indefinite towarrant awarding backpay to Hopper for the entireperiod of July 1965 to April 1966, in light of ourdetermination that a strict quarterly approachshould not be followed in determining willful loss,we, in disagreement with the Trial Examiner, findthat the evidence that she did search for employ-ment in July warrants an award of backpay for atleast thatmonth.Accordingly,we also awardbackpay for the month of July 1965 in the amountof $278.76.'SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the RespondentCornwell Company, Inc., Paoli, Indiana, its officers,agents, successors, and assigns, shall pay to the em-ployees involved in this proceeding, as net backpay,the amounts set forth in the Trial Examiner'sRecommended Order, as modified hereinabove.'This figure represents gross backpay for 4 weeks ($906 divided by 13equals 69.69 times 4).SUPPLEMENTAL TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEROBERTCOHN,TrialExaminer:On June 10,1966, the NationalLaborRelations Board issued itsDecision and Order in this case'in which,inter alia,itordered the Cornwell Company, Inc., Respon-dent herein, to offerto ErnestDale Edwards, TroyKennedy,Joy Longest,and June Hopper immediate' 159 NLRB 42.2The TrialExaminer notes the following errors in the transcript as beingworthy ofcorrection:p. 41, 1. 13, change Sept.26 to Sept.6; p. 133, 1. 24,change formal to former.9TheRespondent disclaimed knowledgeof some ofthe discriminatees'LABOR RELATIONS BOARDand full reinstatement to their former positions, andto make them whole for any loss of pay they mayhave suffered by reason of the discriminationagainst them.A controversy having arisen over the amount ofbackpay due, the Regional Director of the BoardforRegion 25, pursuant to authority conferredupon him by the Board, did on February 17, 1967,issue a backpay specification and notice of hearing,and caused it to be served on the Respondent. Byitsduly filed answer, Respondent admitted certainallegationsof the backpay specification particularly'insofar assuch specification identified the backpayperiods, job classifications, and gross backpay ofthediscriminatees.Respondentdisclaimedknowledge regarding the interim earnings and ex-penses alleged, and affirmatively averred that it wasnot obligated to make the net payments allegedbecause"thediscriminateesfailedtomakereasonable attempts to secure interim employmentduring their respective backpay periods, they wereunavailable for such employment, and in variousways failed to mitigate their damages as required."Upon the issues so stated, a hearing was held be-foreme in Orleans, Indiana, on April 4 and 5,1967, in which all parties participated, were af-forded full opportunity to examine the witnesses,and to introduce evidence pertinent to the issues.At the close of the hearing; all parties waived oralargument. Posthearing briefs have been receivedfrom the General Counsel and the Respondent,which have been extremely helpful in the con-sideration of the evidence and resolution of the is-sues.Upon the entire record2 and from my observationof the demeanor of the witnesses while testifying, Imake the following:FINDINGS AND CONCLUSIONS1.THE ISSUEAs previously noted, the only issue to beresolved,with respect to each discriminatee, iswhether he or she made a reasonably diligentsearch for alternative, desirable employment duringhis or her respective backpay period, the Respon-dent not having contested: (1) the RegionalDirector's method of computing gross backpay or(2) the length of the backpay periods.3 On this is-sue, the law is well settled that, after gross backpayhas been shown by the General Counsel, the bur-den shifts to the Respondent ". . . to establish factswhich would negative the existence of liability to agiven employee or which wouldmitigatethat liabili-ty. "4 Stated another way, the rule appears to beclaimed interim expenseswhich would normally be deducted from any in-terim earnings.'United States Air Conditioning Corporation,141 NLRB 1278, 1280, andcases cited. CORNWELL COMPANY, INC.345that generallyit isthe responsibility of the GeneralCounsel to produce the discriminatees and havethem testify with respect to their search for employ-ment during the backpay period, but " . . . the bur-den of proof is upon the Respondent as to diminu-tion of damages, whether from the willful loss ofearningsby the failure to either look for or keep asubstantially equivalent job or from the unavaila-bilityof a job at Respondent's plant for somereason unconnected with the discrimination."5With the foregoing principles in mind, we ap-proach the evidence in this case respecting eachdiscriminatee:II.ERNESTDALE EDWARDSItwas stipulated by the parties that this em-ployee's backpay period began March 15, 1965,and ended September 6, 1966.6On March 16, 1965, Edwards, accompanied bydiscriminatee Troy Kennedy, registered with the In-diana Employment Security Division at Salem, Indi-ana. However, neither received an offer of employ-ment at that time. On March 22, 1965, both menwent together to New Albany, Indiana, and securedemployment at a company named Breese Plywood.However, after working there one night, theyfigured that the low wage scale extant at that com-pany, taken with the relatively long-distance driv-ing,would not pay them to continue employmentthere,so they quit the same night.The record establishes that Edwards diligentlysought employment during the remainder of thefirstquarter of 1965, but was unsuccessful. Hesecured employment at HoffmanProducts Com-pany in Orleans, Indiana, on April 12, 1965, com-mencing work on April 13.He worked there untilMay 28, 1965, at which time he left to secure amore remunerative job with Bolin Industries, asmall woodworking plant located approximately 4miles westof Paoli, Indiana.8Edwards worked continuouslyat Bolinfrom June1, 1965, until August 18, 1966, at which time heleft under circumstances which vary according towhose testimony one believes; i.e., whether he quitas contended by Respondent or whether he was ter-minated as contended by General Counsel. In anyevent,he was not further employed until hereceived his offer of reinstatement and returned towork for the Respondent on September 6, 1966.Respondent does not contend that Edwards' grossbackpay should be tolled for failure to seek workprior to his employment at Bolin; rather, its conten-tion is that he incurred willful losses in that: (1) hedid not work full time while there; and (2) he quithis employment on August 18, 1966.The record (Resp. Exh. 10) shows that Edwards,performed no work: (1) during the weekly payrollperiod ending July 24, 1965; (2) during the 7-weekperiod from September 18 through October 30,1965; and (3) during the weekly payroll periodending April 16, 1966.Respondent further contends that additionaldeductions from gross backpay should be made as a,result of Edwards' "willful failure to work Saturdaymorningswhile employed at Bolin Industries, andhishighly irregular attendance." The availablerecordevidenceshows thatBolinregularlyscheduled a 44-hour workweek (8 hours for 5 daysand 4 hours on Saturday).10 The record furtherestablishes that during the 64 weeks of his employ-mentEdwards worked only 5 Saturdays althoughMr. Bolin, owner of the company, credibly testifiedthat Edwards was regularly asked to work, but sel-dom complied."It istrue that Edwards had difficulty reaching hisemployment at Bolin because he lived inan essen-tially rural community and, as previously noted,MastroPlastics Corporation,136 NLRB 1342, 1346, enfd.on this point354 F.2d 170 (C.A. 2), cert.denied384 U.S. 972 The Second Circuit setforth in fn 3 of its opinion its concept of what constitutesa willful loss ofearnings:What constitutes a willful loss of earnings is a concept that has beendeveloped in a large number of cases since the PhelpsDodgedecisionIt is accepted by the Board and reviewing courtsthata discriminatee isnot entitled to back pay to the extent that hefails toremain in thelabor market,refuses to accept substantially equivalentemployment,fails diligently to search for alternativework,or voluntarily quits alter-native employment without good reason.0It was further stipulatedthat all fourdiscrimmatees'backpay ter-minated on September 6, 1966,since the Respondent,on August23, 1966,mailed to each a letter offering reinstatement to take effectas of Sep-tember 6,and that this letter was receivedby all theclaimantson August24,1966.'The distanceone way from Edward's home in Hardinsburg, Indiana, toNew Albanyis approximately 30 miles' At Bolin,Edwards received a startingsalary of $1.75 per hour (as con-trasted with$146 per hour at Hoffman),which was raised to$2 per houron July 5, 1965.The record established that the reason for the failureto perform workfrom September 18 through October30, 1965,was dueto a back injury,the record is silent as to the reason for failureto work the other 2 weeksGeneral Counsel, in his brief,concedes that grossbackpay should be disal-lowedfor the 7weeks Edwards was unavailabledue to a back injury.10Thepayroll records of Bolinindicatethaton only 8 of the 64weeks inwhich Edwards was employedwere thereno employeeswho worked onSaturday71General Counsel contends that I should notcreditBolin because ofcertain contradictions between histestimony and the records.While Bolinimpressed me as a person who was given to some exaggeration,it is per-fectlynatural that his recollectionwould not alwayscorrespond exactlywith the figures depicted on his records, and he otherwise impressed me asbeing a candid andforthrightwitnessOn the other hand,while Edwardsappeared generally truthful with respect to the other aspects of histestimony regarding seeking of employment, expenses,etc., he appearedquite reluctant and evasive with respect to the reasonsfor his clearfailureto work on Saturday and the circumstancesof his exitinterview. I have alsoconsidered,as bearing upon the reliability of Bolin's testimony,that regu-larly he asked Edwards to work on Saturday, the fact that Edwards was a"spray man" and was the sole employee of Bolin in this classification ex-cept for his leadman or supervisor. It is therefore entirely reasonable andconsistent withBolin's testimony that Edwards would be requested tocome to work on Saturdays along with the other employees. Finally, Ihave considered, as bearing upon the reliability of the testimony con-cerning Edwards' propensity for working on Saturday, the finding of theTrial Examiner in the principal case that Edwards was absent from workon 4 of the last 6 Saturdays prior to his discharge. (See TXD at section111, C, 7, paragraph 3 ) 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDBolinIndustries was located approximately 4 mileswest of Paoli, Indiana. During the first 9 weeks ofhis employment there, he rode with an employee(who came out of his way to pick him up) at a costof $5 a week. After that, until April 1966, when theemployer helped him to purchase a car, Edwardsrode from his home with an employee who workedat Respondent (also inPaoli), and from there heeither had to catch a ride or a taxicab, the latterwhich cost him a dollar a trip each way.12 Thisrather hazard means of reaching work no doubt wasa causative factor resulting in Edwards' not workinga full 40 hours during many of the weeks of his em-ployment atBolin.Another causative factor, astestified to by PresidentBolin, related to Edwards"problem with alchohol which, indeed, was directlyresponsible for Edwards' ceasing work at Bolin.Thus, on August 18, 1966, according to Edwards'testimony, his termination came about in the fol-lowing manner:Iwas sick that morning, and I worked upuntil nineo'clock, went to him and asked himif I could go to a doctor,and he made awisecrack, if I went to the doctor, he wouldjust pay me off, andI said Iwas going to a doc-tor because I didn't feel like working, so hewent and wrote my check out and that endedit.On the other hand, Bolin testified:Well, he had been off the week before. Idon't remember exactly how many days, but hehad been off and about 10:00 inthe morning atbreak-timehe came to me and asked if I wouldloan him some money to go to the doctor, andIhad a five, three ones, and a 20 dollar bill inmy pocket, and when he asked me for moneyto go to the doctor, well, I asked him what wasthe matter with him and he said he was cramp-ing and he was sick, and I said the same thingthatmakes you sick makes me sick, makeseverybody sick, referring to his drinking; and Iheld the money out and was going to give himeight dollars. I thought that was enough to takehim to the doctor.He reached over my hand and took the 20dollar bill out and I just reached out andgrabbed his arm and took the 20 dollar billaway from him and he didn't like that.I told him that I would give him the money,the money that I wanted him to have. I thoughtIwas giving him enough money to go to thedoctor with, eight dollars, and he told me what12He estimated his average expenses during this period as$8 per weekIn my computation(infra),Ihave given him creditfor alltraveling expen-ses to his interim employment,as per his testimony,to the extent to whichsuch expenses exceeded his traveling expenseswhile workingat Respon-dent's(The Richard WKaaseCompany,162 NLRB 1320, TXD section 11,E)" In addition to other factors,Iconsider persuasive Respondent's argu-ment that President Bolin haddone everything in his powerto retain Ed-wards as an employee, includingassistinghim inthe purchase of an au-Icould do with the rest of that money, and heleft.For reasons heretofore cited, I credit Bolin'stestimony respecting this conversation. 13Concluding Findings as to EdwardsAs heretofore noted, I agree with Respondentthat Edwards' failure to work regularly on Saturdaymornings at Bolin on his own volition constituteswillful loss of earnings. Thus I agree with the Com-pany's contention that "it should not be chargedwith gross backpay based on a 5-1/2-day workschedule on the one hand and not be credited withEdwards' refusal to work Saturday mornings forBolin on the other." However, the record is notclear that work was available for Edwards oneverySaturday during his employment at Bolin, or, in-deed, that he was requested to work oneverySatur-day.Under all circumstances, I am in agreementwith the formula proposed by Respondent that it isreasonable to conclude that Edwards would havebeen asked to work, and should have worked, onevery Saturday when at least three employees ofBolin actually worked. I therefore will recommendthat the backpay of Edwards be docked 4 hours forallweeks in which at least three or more Bolin em-ployees worked Saturday mornings, and which Ed-wards failed to work.14On the other hand, I am unable to agree withRespondent's contention that Edwards should becharged an additional 139 hours of work for the 16weeks he worked for Bolin in which he worked lessthan 40 hours. In the first place, the gross backpayfigureswere a computation based on averageearnings of comparable employees at Respondent'splant during the backpay period. The raw figureswhich were used to compute these averages are notin the record, but it may be reasonably assumedthat since they are "averages," the workers whoseworkweeks formed the basis for the computationsalso probably worked less than 40 hours duringsome workweeks. Thus, the knife cuts both ways:that is to say, I have heretofore agreed withRespondent that it should not be charged with Ed-wards' failure to work a 44-hour week when thegross backpay was computed on a 44-hour weekbasis;Respondent should neither reap the benefitof charging Edwards with working less than a 40-hour week when the averages upon which grossbackpay was computed might very well contain in-stances when the workers worked less than a 40-hour week.tomobile, and therefore I consider it highly unlikely that such a personwould tell a sick man that he could not go to the doctor,as Edwards wouldhave us believe I therefore find that Edwards' unemployment from August18 through August 23 constituted a willful loss of earnings14This amounts to 32 weeks computed as follows3 weeks, 4 hours at $ 1 75 per hour$210018 weeks, 4 hours at $2 00 per hour1440011weeks, 4 hours at $3 00 per hour13200Total$29700 CORNWELL COMPANY, INC.Moreover, the record further establishes, throughtestimony of both General Counsel's and Respon-dent'switnesses,thatEdwards' failure to con-sistentlywork a regular 40-hour week was not aresult of malingering but rather a result of naturalcauses emanating from the location of the plantrelative to his house and the failure of his beingable to secure adequate and reliable transportationat all times.Clearly,his attemptto get to work byvarious means which included hitchhiking, the tak-ing of taxicabs, and finally the purchase of an au-tomobile does not reflect an intentof willfullyrefusing to regularly perform services on the basisof less than 40 hours per week. Accordingly, I re-ject Respondent's contention in this regard and findthat it has not sustained its burdenof proof of Ed-wards' willful loss of earnings in this respect.Respondent further contends that Edwards'backpay should be denied during the period fromAugust 24 to September 6, 1966 (the period fol-347lowing receipt of Respondent's offer of reinstate-ment), because of "General Counsel's failure tomakea prima facieshowing of a diligent search forwork ...."15 I do not agree. It seems highly un-realistic and certainly not in accord with industrialpractice to require an applicant for employment toseek alternative work when he knows in advancethat the time limitation on his retention of suchwork is a period of 2 weeks. Clearly, any such em-ployment opportunity would be limited to the mostsporadic or highly seasonal type of work whichwould not be appropriate or relevant to the circum-stances here involving a skilled employee in thewoodworking industry. I therefore conclude thatEdwards' backpay should not be diminished for theperiodbetweenAugust 24 and September 26,1966.16In summary, I find the backpay due Edwards tobe $2,003.34, computed as follows:CalenderGrossInterimInterimNet'QuarterBackpayEarningsExpensesBackpay1965 -I$ 209.30$ 13.97$ 8.00$203.331965 -II1,451.17680.6421.50792.031965 -III762.791/784.0040.5019.291965 -IV835.842/608.0047.30275.141966 - 11,188.36936.0063.80316.161966 - II1,459.273/928.0011.00542.271966 - III720.124/568.00152.12Total$2300.34Less overtimenot worked297.00Backpay due$2,003.341/ This represents the gross backpay of $1,101.83 less average earings forweek of July 24, 1965, and the last 3 weeks of the quarter, when Edwardswas unableto work. (Respondent's computation of amounts to be deductedfrom gross backpay in quarters 1965 --- III and IV, and 1966 --- II andIII /see its brief at p. 31/ appear to be erroneous.)2/ This represents the gross backpay of $1,207.32 less average earningsfor the first 4 weeks of the quarter, when Edwards was unable to work.3/ This represents the gross backpay of $1,580.88 less average earningsfor the week of April 16, 1966, when Edwards was unable to work.4/ This represents the gross backpay of $800.12 less average earnings forthe 1 week (August 18 --- 24), which elapsed between the time Edwards quitand the offer of reinstatement by the Respondent.15Resp.brf., pp.29-30.Respondent argues in its brief that certain moving expenses of Edwards16 See,e.g.,Mastro Plastics Corporation,136 NLRB 1342 at 1352(Sgwl-set forth in the specification(third quarter,1966) should not be allowed.lante).In any event,it appears from Edwards'testimony that he,in fact,General Counsel concedes to his brief that these expenses were not provedlooked for work during this period but was not interrogated as to specifics.and therefore should not be allowed I so findThis could hardly be equivalent to a showing of lack of diligence or willfulloss. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.TROY KENNEDYIcannot agree with Respondenton leis issue.The Board has held, with court approval, that themere acceptance of a "so-called permanent job"does not, without more, toll backpay; the dis-criminateeisstill"entitled to the differencebetween what he earns at the new job and what hewould have earned at Respondent's plant; neitherthe policy nor the letter of the Act deprives him ofhis claim. Only if the evidence supports a findingthat the claimant would have left Respondent'splant for thesamereason that he left the interimob or in order to obtain this particular new job ishis claimfrom that time disallowed."17Applying the foregoing principles to the facts inthiscase,Kennedy left his employment at thepowerline company for the job at the Feed Mill, al-beit at a lower rate per hour, because the latter of-feredmore regularemployment. This is certainly ajustifiable reason for changing jobs, and industrialexperience teaches that he may very well have hadto indicate to his new employer that he consideredthe job permanent in order to secure it. In anyevent, he had been discharged (discriminatorily)for a period exceeding a year, and, absent a moreexpressive and direct indication of waiver, I findthat he was (`entitled to a valid offer of reinstate-ment from the Employer before making an electionas to whether he would return to the [Respondent]or earna living insome other field.""' Accordingly,Ifind and conclude that Kennedy's backpay should,not be tolled on May 9, 1966, but should continueuntil September 6, 1966.In summary, I find the amount of backpay dueKennedy to be $1,779.87, computed as follows:Itwas stipulated by the parties that this em-ployee's backpay period began March 15, 1965,and ended September 6, 1966.He did not acceptthe Respondent's offer of reinstatement.Kennedy commenced his search for employmentthe day following his discharge on March 15, 1965,and succeeded in securing several jobs during thebackpay period,as reflected in the specification.Respondent does not contend that Kennedy failedto make a diligent search for work but argues: (1)that gross backpay should be diminished from Au-gust 6,1965, to September 7, 1965,when Kennedywas unable to work due to an injury;and (2) thathe should be disqualified for backpayfrom on orabout May 9, 1966,when he quit a job at a power-line company to accept work at Magic Feed Mills,Paoli,Indiana,where he was still employed at thetime of the hearing herein.General Counsel agreeswith the Respondent with respect to the former butdisagress as to the later.Concluding Findings as to KennedyRespondent contends that the disqualification onMay 9 should be effected because it was on thatdate that Kennedy commenced work at the FeedMill upon the representation that he would be apermanent employee, thereby evidencing an intentnot to return to work for Respondent. The fact thatKennedy subsequently refused the August 23 offerof reinstatement,argues Respondent,confirms thistheory of waiver.CalendarGrossInterimQuarterBackpayEarnings1965 -I$ 166.81$ 13.971965 -II1,181.40688.401965 -III659.97*/373.911965 -IV1,023.00864.261966 -I988.76851.171966 -II1,225.50-1,066.361966 -III678.37772.12InterimNetExpensesBackpay$3.00$155.8493.50**/586.5070.40356.46104.00262.74104.00241.5917.60176.74NoneNoneTotal$1,779.87*/ Thisfigure represents gross backpay of $953.29 less average weeklyearnings for 4 weeks during the quarter when Kennedy was unable to work.**/ This figure (and subsequent figures in the Interim Expenses column)represents the difference in mileage (16 miles per day or 80 miles perweek) which Kennedy was required to travel to Hoffman than to Respondent'splant. Kennedy is entitled to 10 cents per mile for this mileage. See TheRichard W. Kaase Company, 162 NLRB No. 122, section II, E of the TXD." Mastro Plastics Corporation,136 NLRB 1342, 1349-50.See alsoEastmanent it was not necessary for him to make a final choice between the twoTexas SteelCastingsCompany, Inc.,116 NLRB1336, 1344, enfd. 255 F.2demployments until he had been offered reinstatement.284 (C.A. 5), in which the Board found that although a discriminatee" SeeThe Richard W.Kaase Company,162 NLRB1320, section 11, H, 1,(Jones)began to entertain an idea of making his interim employment per-paragraph 9, of theTrialExaminer's Decision IV. JOY LONGESTCORNWELL COMPANY, INC.349Longest's backpay period runs from November12, 1964 (the date of Respondent's discriminatoryrefusal to recall her from layoff),until September6, 1966. She had been employed by Respondent asa "wash coat sander" at a rate of $1.44 per hour,and was laid off on October 7, 1964. On the follow-ing day she registered with the Indiana EmploymentSecurity Division in English,Indiana.She thereafterreported at the employment office weekly untilApril 27,1965, and on each occasion the person atthe unemployment office asked her if she was ableand available for work and if she had had anyearnings for that week.She responded affirmativelyto the first question and negatively to the latterquestion on each occasion.She did not apply forwork at any company during this period.On or about May 27, 1965, Longest traveled toNew Albany,Indiana,where she applied for workat two companies neither of which offered her em-ployment.She also,on that day,visited the IndianaEmployment Security Division office at New Al-bany requesting factory work. She was told that theonly positions open at that time werefor telephoneoperators or office work,and that most of the fac-tories had an age limit of 35 to 45.19The lady at theunemployment office advised Longest that if anyjobs for which she was qualified came up theywould let her know.However,she has not heardfrom the employment office since that time.20 Thefollowingmonth,in June 1965,she returned toNew Albany and again sought employment at thesame two factories there and stopped by the unem-ployment office.However,she was unsuccessful insecuring employment at either location.The record contains no substantial evidence thatLongest applied for work from thattimeuntil April1966.21At that time, Longest, having read anewspaper advertisement that the English FurnitureCompany in English,Indiana,was taking applica-tions for women employees(for the firsttime in itshistory),placed an application there.However, shewas not hired'either on that occasion or when shereturned to that company around the last of Aprilor the first part of May. This was the last applica-19Longest was 63years old atthe time.20 Longest testified that, in all of her workexperience, she had neverbeen a telephone operatoror workedin an office." She testified that she applied at HoffmanProducts Company in Orle-ans, Indiana,duringher backpayperiod.However,when askedwhen sheapplied there she answered:Idon't know.Ibelieve that was back in'65, along up in in thewinter.I just don't remember the date it was I was there.Although shetestified that she filed a new applicationfor work while shewas there,the personnel supervisor of Hoffman Productstestified thatthere were no applications on file from her. However,the supervisor alsoindicated that such applications are periodicallydestroyed, accordingly, Ido not impeach Longest's credibility on that particularpoint. Nevertheless,I find the evidence,under all the circumstances,insubstantialwith respectto Longest's seeking employment from June1965 until April 1966." She testified that on one occasion she asked her unionagent if theywere hiring any women at thePaoli Chair Factory,but he answered in thenegative.On another occasion her daughter,who worked at Hoffmantionfor employment that Longest made prior to herreceipt of the offer of reinstatement from Respon-dent in August 1966.22Concluding Findings as to LongestThe essential issue to be resolved with respect tobackpay due Longest is whether or not, under allcircumstances, she made a diligent search for alter-native, desirable employment during the backpayperiod. In reaching a conclusion on this issue I havecredited Longest as to the efforts she made and thelocations she visited seeking employment. I haveconsidered with respect to the availability of suchemployment the essentially rural character of herenvirons in that section of Southern Indiana and theresulting, relative lack of employment opportunitiesfor women factory workers, especially for womenpast 60 years of age.23 Although Respondent, in itsbrief,callsmy attention to an Indiana statue24which makes it an unfair employment practice torefuse to employ a person "solely because of hisage if such person has attained the age of 40 yearsand has not attained the age of 65 years," I findmore relevant to the facts of industrial life thestatementof the agent of the Indiana employmentoffice who told Longest that most factories had anage limit of from 35 to 45 years.Thus given Longest's infirmity resulting from herage, plusthe relative lack of employment opportu-nities in the- immediate area open to women withher particular skills and experience (practically allof which related to the woodworking industry), itcould not be accurately said that there was anabundance of employment opportunities open tosuch a person.25Nevertheless,Ido not believe thatshe was reasonably diligent in seeking employmentduring all of her backpay period, as hereafterdetailed.Respondent argues that she should receive nobackpay during the period from November 12,1964, through April 2, 1965, when her sole effortin seeking employment was registration at the Indi-ana unemployment office. It istrue that inSouthernSilkMills, Inc.,116 NLRB 769, the Board recededfrom its earlier position taken inHarvest QueenProducts, volunteered to inquire from her supervisor concerningemploy-ment for Longest, but nothing came of that23Although one employercalledas a witnessby Respondenttestifiedthat he did not regard age asperse disqualifying,another employertestifiedthat none of the womenemployed athis plantwere over 60 years of age24 Ind.Acts 1965, c386, Burns' Ind Ann Stat 1965, §40-2319sa Respondent,in its brief(pp 35-37),points to a number of plants inthe surrounding area(some ofwhich are somewhat remote from the im-mediate vicinityof Longest's home)which assertedlyhire women It arguestherefore that Longest's (and Hopper's) failureto apply atthese plantsreflects a failure on their part "to make a reasonable searchfor employ-ment " Such a contention has previously been advancedand rejected in WC. Nabors Company,134 NLRB 1078, 1093.The fact that Adams didnot exhaustevery job possibility, even assum-ing that he would be qualified or eligible or that he was awareof everyjob possibility,does not necessarilydisqualifyhim. The criterion hereis not success, it is whether,all factors considered, the individual in-volved madean honest good-faith effort [Citingcases. ] 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDMill & Elevator Company,90 NLRB 320, that regis-tration with the United States Employment Serviceora similar State office shall be conclusiveevidence that a reasonable search for employmenthas been made. InSouthern Silk,the Board stated:.we shall no longer give conclusive weightto registration with such agencies in determin-ing the issue of reasonable search, but shalltreat such registration as a factor to be givengreater or less weight depending upon all thecircumstances in each case.26Respondent, in his brief, relies on two cases27 insupport of its argument that "registration andnothing more" does not fulfill the obligation ofmaking a reasonable search for work. Although, aspreviously noted, Respondent's position accuratelyreflects existing law, I find the factual situation inboth of those cases to be distinguishable from thatin the case at bar. Thus, inRice Lake Creamery,theTrial Examiner found that the discriminatee (CarlWicken), although registering at a State employ-ment service during the critical period involved,removed himself, in effect, from the labor marketinasmuch as during such period he not only did notseek other employment, but, at the same time,picketed the Respondent's plant and repaired hishouse for sale in preparation for moving fromWisconsin to Seattle,Washington. The Trial Ex-aminer rejected the Respondent's contention thatWickert was not entitled to backpay after the moveto Seattle, finding that ". . . Wicken promptly un-dertook a search for employment, and thus reen-tered the employment market." The Trial Examinerfurther found that Wicken did not regard registra-tion with the State employment service "as an ef-fort to obtain employment." There is no evidencehere that Longest did not regard registration withthe employment service as a quest for employment,or that she engaged in any activities during registra-tion from which an inference might be reasonablydrawn that she did not regard such registration as ameans of seeking employment. Indeed, as previ-ously noted, she visited the employment offices inNew Albany on the same day she called upon twoother factories in the area seeking employment,thus indicating that she regarded the employmentservice as a source of possible work.28InMissouri Transit,the Trial Examiner foundthat the discriminatee (Wagner), a physically fit,42-year-old male, made only two definite steps dur-ing his entire backpay period to secure employ-ment. These were registrations at the United StatesEmployment Service and at his union office. TheTrial Examiner, considering the success of otherclaimants similarly situated with respect to finding26 Idat 7702]RiceLake Creamery Company,151 NLRB1113, andMissouri TransitCompany, Inc,125 NLRB 131628 I have not overlooked the contention of Respondent that one of theemployer witnessestestifiedthat his company seldom contacts the employ-ment service in an effort to fill positions However,Ido not think itreasonable to expand this evidence of a single instance into a generalizationof experience in the industry in this localityMoreover,the record reflectswork and Wagner's admission "of willful indif-ference," found that the Respondent sustained itsburden of proof. However, those facts are substan-tially different from the instant case where there isno evidence of "willful indifference" on the part of'Longest, or the success in securing employment bysome other female of similar age, ability, and ex-perience.In sum, after a consideration of all of the forego-ing factors, including particularly the relative lackof alternative employment opportunities availablein the area to a person of her age, capacities, andinfirmities, I find that Longest's registration at theIndianaEmployment Security Division was infurtherance of a search for employment, and that,under the particular circumstances of this case, theRespondent did not sustain its affirmative burden ofproving that the period of Longest's registration atthe Division represented either a failure on her partto "remain in the labor market" or to fail "diligentlyto search for alternative [employment] . . . ." 29I also find that Longest made a reasonable searchfor alternative employment during the months ofMay and June 1965. However, there is no substan-tial evidence in the record that she made a questfor work from July 1965 until April 1966 and I willtherefore recommend that backpay be tolled duringthe last two quarters of 1965 and the first quarterof 1966. I find that, by applying for work at the En-glish Furniture Company in April 1966, she reen-tered the labor market, but thereafter did notdiligently pursue her quest for alternative employ-ment until the end of her backpay period. I willtherefore recommend that backpay be tolled as toher from May 1966 until August 24, 1966, whenshe received the offer of reinstatement fromRespondent.In summary, I find the backpay due Longest tobe $3,101.97, computed as follows:GrossNetInterimNetBackpayEarnin;,sBackpay19,4 -IV$ 347.49$ 347.4919:5 -I890.64890.641965 -II1,136.341,186.341965 -IIINone1965 -IVNone1966 -INone19(6 -IIplus380.32*/524.32vcn.144.00524.321966 - III153.18**/153.18$3,101.97*/ This figurerepresentsgross backpay for 4 weeks ($1,236 divided by13 equals 95 08times 4)**/This figurerepresentsgross backpay for 2 weeks (765 90 di-vided by 10 equals 76 59 times 2)that the Indiana employment service did refer someof thediscriminateesherein to employment opportunities29N L R BvMastroPlastics,354 F 2d at 174 Like theBoard in thecited case,I regard Longest's search for work during this period as reflect-ing "as reasonable an effort to obtain employment as could be expectedfrom a [woman)of [her] age" 136 NLRB at 1347See alsoW C NaborsCompany,134 NLRB 1078, 1097 (McNeese), enfd 323 F 2d 686 (C A5) CORNWALL COMPANY, INC.V. JUNE HOPPER (CLARK) 30Hopper's backpay period extended from October1, 1964, until September 6, 1966. Her previous em-ployment at the Respondent had been in the jobclassification known as "packer," at an hourly wagerate of $1.57.Hopper's registration card at the Indiana Em-ployment Security Division indicated that she re-gistered on October 1, 1964, and, beginning Oc-tober 13 of that year, continued to register weeklythrough March 9, 1965. During this period of timeshe also applied for employment at HoffmanProducts and Robert's Brass Company, as well as attheRespondent's plant, without success. At thetime she drew her last unemployment check (inMarch 1965), Hopper was advised by the agent ofthe Indiana Employment Security Division that theRadio Corporation of America at Bloomington, In-diana, was giving tests for employment at that loca-tion.However Hopper testified that her husbandrefused to allow her to go to Bloomington because"it was too far and too dangerous. "31In the light of all the foregoing circumstances, Ifind that, contrary to Respondent's contentions,Hopper made a reasonable effort to secure alterna-tive, desirable employment during the last quarterof 1964 and the first quarter of 1965.32During the second quarter of 1965, I find thatHopper sought employment, albeit unsuccessfully,atHoffman Products, at Robert'sBrass,at Corn-well (the Respondent), and at Smith Cabinet.33However, Hopper's testimony respecting her searchfor work during the last half of 1965 and the firstquarter of 1966 is quite vague and indefinite. Thus,during this whole period of time the only place shecould recall "for certain" where she applied for'0 It was stipulated among the parties that the JuneHopper named in thebackpay specification is now named June HopperClark. However, for pur-poses of this Decision I shall refer to this person as she was named in theBoard Decision and in the backpay specification." The standard highway map indicates that Bloomington is approximate-ly 30 miles from Hopper's home at Mitchell,Indiana." I do not agree with Respondent's contentionthat Hopper improperlyrejected possible future employmentatRCA by acquiescing in herhusband's desire that she not travel that far in order to take the test for em-ployment.Respondent argues that Bloomington was notsubstantiallyfarther from Hopper's home than Salem,Indiana,where she applied for ajob atSmith CabinetCompany.However the mileage asshown by a stan-dard automobile map indicates that Bloomingtonis approximately 30 milesfrom Mitchell while Salem is approximately20. Under all the circum-stances,including the possible disruptiveeffect on family relationships thatmight have ensued had Hopper madethe application for the test (cfFlorence PrintingCompany v.N.L.R.B.,376 F.2d 216 (C.A. 4),1 find thatHopper did not forfeit her right tobackpay bydecliningto take the RCA351work was at Hoffman's in July 1965. I do not con-sider this one application to be sufficient to satisfythe obligation to make a reasonable and diligentsearch for alternative employment during thisperiod. I will therefore recommend that Hopper'sgross backpay be tolled during the last half of 1965,the first quarter of 1966, and the first 3 weeks ofthe second quarter of 1966.34In summary, I find the backpay due Hopper to be$3,282.88, computed as follows:GrossInterimNetBackpayEarningsBackpay19(4 - IV$ 570.30$ 570.301965 - I935.97935.971965 - II1,149.431,149.431965 -IIINone19(5 - IVNone1966 - INone1966 -IIplus918.76 35/534.19vcn.108.001,026.76492.571966 - III751.81581.20134.61Total $3,282.88RECOMMENDED ORDERUpon the basis of the foregoing findings and con-clusions, it is ordered that the Respondent, Corn-well Company, Inc., its officers, agents, successors,and assigns, shall pay to the employees involved inthis proceeding, as net backpay,36 the amounts setforth opposite their names:Ernest Dale Edwards$2,003.34Troy Kennedy1,779.87Joy Longest3,101.97June Hopper (Clark)3,282.88test" The foregoing findings are based uponHopper's credited testimony. Inthe absence of a showingthat Hopper's efforts to secure work at Respon-dent were frivolous and not ingood faith,I cannotagree withRespondent'scontention that I may not considersuch efforts as evidence ofRespon-dent's refusal to rehire her sincethis was "the basis of thediscriminationfinding inthe first place" (Resp brf., p. 36, fn 15)" She appliedfor andsecuredemployment at Robert's BrassCompanyon orabout April 25, 1966, and continued to work there throughout theremainderof the backpay period."This figurerepresents grossbackpay of $1,194.37lessaverageearningsfor 3 weeksprior to Hopper'smaking applicationfor, and secur-ing, employment at Robert's Brass Company." Interest isto be added at the rate of 6 percentper annum on therespective amounts ofbackpay, computed quarterly,in the mannerprescribed inIsisPlumbing& Heating Co,138 NLRB 716. The netbackpay awards are tobe reduced by such tax withholdingsas are requiredby Federaland State laws